Citation Nr: 1432035	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for joint pains, to include as due to an undiagnosed illness from Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995; he served in Southwest Asia from November 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim.  

This case has a long and complex history; at one time, the Veteran's case included as many as 10 issues.  Over the course of the last decade, those issues have been addressed as grants or denials; now one issue remains on appeal.  As the claim must again be remanded, an extended recitation of its history is unnecessary.  

The issues of entitlement to service connection for eczema, gastroesophageal reflux disease, headaches, and hypertension as well as for a total disability rating based on individual unemployability have been raised by the record, but have not been a6djudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This claim has been remanded on several occasions.  In that time, the Board has struggled to obtain opinions that cover the myriad of ways for which the Veteran's claimed disability could be service connected.  Meanwhile, service connection has been granted for a left thumb sprain (claimed as hand pain) and a left ankle sprain (claimed as ankle pain), disabilities which seemingly involve the Veteran's claimed joint pains.  

Given this history, the Board believes it prudent to schedule the Veteran for a new examination, one that can assess the current state of his claimed disability, and one that can offer a comprehensive opinion addressing each avenue for possible service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician, but not by any examiner who has previously examined the Veteran or offered an opinion in his case.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer the following questions:

a)  What joints specifically does the Veteran allege are painful and related to his active service?

b)  If the Veteran's claimed joint pain is attributable to a clinically diagnosed disability, then is it at least as likely as not (a 50 percent or greater probability) that these identified disabilities are related to or had their onset in his active service?

c)  Is at least as likely as not that any identified joint pains represent an undiagnosed illness?  That is, is his joint pain a condition that "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis?"

d)  Is it at least as likely as not that any claimed joint pain is a manifestation of a medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317?  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

e)  Is it at least as likely as not that any identified joint pains are proximately due to, the result of, or aggravated by his service-connected posttraumatic stress disorder (PTSD)?  In answering this question, the examiner must address an internet article submitted by the Veteran stating that people with PTSD frequently suffer from physical health problems.  

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Read the obtained opinions and ensure that each question posed by the Board has been answered.  If further opinions are needed, obtain these before returning the case to the Board.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

